DETAILED ACTION
This action is in response to application 17/540807, filed on 12/02/2021. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1 and 13 recite “a first mobile unit comprising at least one generator and at least one switch gear thereon” which is indefinite because the placement of the “switch gear” is unclear. It is possible to interpret the limitation as “a first mobile unit comprising at least one generator and at least one switch gear thereon” with the generator and the switch gear located on the first mobile unit. It is also possible to interpret the limitation as “a first mobile unit comprising at least one generator and at least one switch gear thereon” such that the at least one switch gear is located on the at least one generator, such that the combination of switch gear and generator is located on the first mobile unit. 
Stated more simply, it is impossible to determine whether the phrase “switch gear thereon” requires (1) a generator with at least one switch gear thereon, or (2) at least one switch gear located on the first mobile unit, independent of the generator. In the interest of compact prosecution, the claims will be interpreted under option (2) such that the switch gear need only to be located on the first mobile unit, and not located on a generator. Clarification is required. 
Claims 14-20 are further rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claims all purport to further define “the method of claim 12.” Unfortunately, claim 12 is a system claim and a dependent of independent claim 1. Claims 14-20 appear to be dependents of method claim 13. In the interest of compact prosecution, the instant claims will be interpreted as if they were amended to be dependents of independent method claim 13. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2016/0105022, hereinafter “Oehring” in view of U.S. Pat. No. 6,765,304, hereinafter “Baten.” 
Regarding claim 1, Oehring discloses “A system comprising:
a first mobile unit comprising at least one first generator (see, e.g., Oehring, para. 27, “a plurality of electric generators 22”; para. 38, “the equipment (e.g. pumps, electric motors, and generators) is lighter than the diesel pumps commonly used in the industry. The lighter weight of the equipment allows loading of the equipment directly onto a truck body or trailer”; fig. 5 sec. 222A & associated text) and at least one switch gear, (see, e.g., Oehring, fig. 5 sec. 235A & associated text) the at least one switch gear sized to support voltage and current outputs of a second mobile unit in a load sharing arrangement with the first mobile unit and also sized to voltage and current requirements for at least one load on one or more external mobile units that is powered by the load sharing arrangement.” (see, e.g., Oehring, para. 45-47, 50-52).
Oehring does not appear to disclose the underlined portion of the following limitation: “and at least one switch gear thereon,” i.e., Oehring does not appear to disclose a first mobile unit with switch gear mounted on the mobile unit. However, figure 2 of Baten “shows an example of a main trailer 100 on which a gas turbine and mounting system 125 and a complete generator with lineside and neutral cubicles are mounted. It is preferable that the gas turbine 125 and complete generator with lineside and neutral cubicles 150 are mounted on the same trailer so as to avoid the extensive time and effort that would be required to align a turbine and a generator transported on separate trailers.” Baten 2:12-20. Baten continues, “[a]lso provided in this example are a main turbine terminal box 130; a main generator terminal box 155 and switch gear 160 that is hard wired to the line side cubicle of generator 150.” Baten 2:31-34. 
Figure 2 (and associated text) of Baten clearly shows a single mobile unit containing a generator coupled to switchgear. Baten and Oehring are directed toward power generation and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the power generation apparatus of Oehring with the colocation feature of Baten, thereby obtaining the claimed invention. A clear and predictable benefit of so combining would have appeared as reducing the complexity and difficulty of onsite setup. (See, e.g., Baten 2:14-19). Accordingly, the instant claim is unpatentable over the combination of Baten and Oehring.
Regarding claim 3, the combination of Oehring and Baten renders obvious “The system of claim 1, wherein the system is part of a hydraulic fracturing system that contributes to the voltage and current requirements and that comprises a wellbore and at least one pressuring system to create fractures in a subterranean formation that surrounds the wellbore.” (see, e.g., Oehring, fig. 1 & associated text; para. 19; “hydraulic fracturing operation”).
Regarding claim 4, the combination of Oehring and Baten renders obvious “The system of claim 1, further comprising: at least one fracturing pump (FP) mobile unit of the one or more external mobile units, the at least one FP mobile unit physically external relative to the first mobile unit, wherein at least one transformer is provided to condition power associated with the voltage and current requirements and supplied to the at least one FP mobile unit.” (see, e.g., Oehring, fig. 1 & associated text; para. 19, 29-33; Baten, figs. 2-3 & associated text).
Regarding claim 5, the combination of Oehring and Baten renders obvious “The system of claim 1, further comprising: a predetermined number of FP mobile units comprised in the one or more external mobile units, the predetermined number of FP mobile units determined by a maximum power available from the at least one generator and handled by the at least one switch gear.” (see, e.g., Oehring, para. 33-36).
Regarding claim 6, the combination of Oehring and Baten renders obvious “The system of claim 1, further comprising: a predetermined number of first generators comprising the at least one generator,” (see, e.g., Oehring, fig. 5 & associated text) but does not appear to disclose the further limitation “the predetermined number of first generators having individual power output values that is lesser than a power output of an isolated single generator occupying all available space in an independent mobile unit physically external to the first mobile unit.” Put differently, the combination of Oehring and Baten does not appear to disclose, explicitly, the claimed arrangement of a predetermined number of generators each having individual power output values that “is lesser than” (sic) a single generator occupying an entire trailer. However, as would have been known in the art before the effective filing date of the instant application, it would have appeared obvious to one of ordinary skill in the art that a single generator occupying an entire trailer would have a “power output value” greater than that of a single generator on an equivalent trailer containing many generators. Official notice is hereby invoked to that effect. 
	A clear and predictable benefit of using multiple generators on a trailer (rather than a larger generator occupying the entire trailer) would have been the ability to more finely calibrate the amount of generated power by choosing an appropriate number of smaller, cheaper generators, potentially avoiding the unnecessary expense of buying and maintaining a single larger generator. Accordingly, the claimed arrangement is an obvious addition to the combination of Oehring and Baten and therefore is unpatentable over the combination of Oehring and Baten. 
Regarding claim 7, the combination of Oehring and Baten renders obvious “The system of claim 1, further comprising: the at least one switchgear being physically arranged to replace an electronic equipment room (EER) of at least one of the one or more external mobile units that is designed to comprise the EER.” (see, e.g., Oehring, para. 49-50).
Regarding claim 8, the combination of Oehring and Baten renders obvious “The system of claim 1, further comprising: at least one Variable Frequency Drive (VFD); and at least one Motor Control Center (MCC), the VFD and the MCC being on individual ones of the one or more external mobile units that is physically external relative to the first mobile unit.” (see, e.g., Oehring, fig. 5 & associated text; Baten, figs. 2-3 & associated text).
Regarding claim 9, the combination of Oehring and Baten renders obvious “The system of claim 1, further comprising: an interconnect configured to couple the first mobile unit with the second mobile unit, the second mobile unit having at least one second switch gear in addition to a second generator, the interconnect to transmit power in support of redundancy in addition to the load sharing arrangement between the first mobile unit and the second mobile unit.” (see, e.g., Oehring, para. 22, 33-36, 45-49; it is inherent to the disclosure of Oehring that all switch gear and transformers would be sized and rated appropriately for generated electrical power; Baten, figs. 2-3 & associated text).
Regarding claim 10, the combination of Oehring and Baten renders obvious “The system of claim 1, further comprising: the at least one switch gear configured in the load sharing arrangement by being in part on an incoming side of at least one transformer, the sizing of the at least one switch gear based at least in part on current available for a voltage output of a secondary side of the at least one transformer that is coupled to the at least one generator and to a second generator of the second mobile unit; or the at least one switch gear configured in the load sharing arrangement by being in part on an outgoing side of the at least one transformer, the sizing of the at least one switch gear based at least in part on current available at the secondary side of the at least one transformer that is coupled to the at least one generator and to a second generator of the second mobile unit.” (see, e.g., Oehring, para. 22, 33-36, 45-49; it is inherent to the disclosure of Oehring that all switch gear and transformers would be sized and rated appropriately for generated electrical power; Baten, figs. 2-3 & associated text).
Regarding claim 11, the combination of Oehring and Baten renders obvious “The system of claim 1, further comprising: at least one load sharing FP mobile unit coupled, as part of the at least one load, with a second FP mobile unit of the one or more external mobile units; and a datavan in the one or more external mobile units for control of the at least one load sharing FP mobile unit, the datavan offering the control of the at least one load sharing FP mobile unit instead of a second control available from within the first mobile unit.” (see, e.g., Oehring, para. 45, 49, 50-51; Baten, figs. 2-3 & associated text).
Regarding claim 12, the combination of Oehring and Baten renders obvious “The system of claim 1,” but does not appear to disclose the limitation “further comprising: an isolation transformer or a step down transformer that is located in the one or more external mobile units to be physically external relative to the first mobile unit and to be electrically coupled between the at least one generator and the at least one load.” In other words, the combination of Oehring and Baten does not appear to disclose an isolation transformer configured to filter harmonics occurring between and among generators and loads in a power distribution arrangement. However, such isolation transformers, configured to filter harmonics occurring between and among generators and loads in a power distribution arrangement, were known to those of ordinary skill in the art before the effective filing date of the instant application. Official Notice is hereby invoked to that effect. 
	Combining the noticed isolation transformer with the power distribution arrangement of the combination of Oehring and Baten, thereby obtaining the invention of the instant claim, would have appeared to one of ordinary skill in the art, on or before the effective filing date of the instant application, as obvious to try. A clear and predictable benefit of so combining would have appeared as the ability to improve the performance and reliability of the power distribution arrangement of the combination of Oehring and Baten. Accordingly, the instant claim is unpatentable over the combination of Oehring and Baten.
Regarding claim 13, Oehring discloses “A method comprising: 
providing a first mobile unit comprising at least one generator (see, e.g., Oehring, para. 27, “a plurality of electric generators 22”; para. 38, “the equipment (e.g. pumps, electric motors, and generators) is lighter than the diesel pumps commonly used in the industry. The lighter weight of the equipment allows loading of the equipment directly onto a truck body or trailer”; fig. 5 sec. 222A & associated text) and at least one switch gear; (see, e.g., Oehring, fig. 5 sec. 235A & associated text)
generating power from the at least one generator for at least one load on one or more external mobile units; providing the power using the at least one switch gear, the at least one switch gear sized to support voltage and current outputs of a second mobile unit in a load sharing arrangement with the first mobile unit and also sized to voltage and current requirements for the at least one load on the one or more external mobile units that is powered by the load sharing arrangement.” (see, e.g., Oehring, para. 45-47, 50-52).
Oehring does not appear to disclose the underlined portion of the following limitation: “and at least one switch gear thereon,” i.e., Oehring does not appear to disclose a first mobile unit with switch gear mounted on the mobile unit. However, figure 2 of Baten “shows an example of a main trailer 100 on which a gas turbine and mounting system 125 and a complete generator with lineside and neutral cubicles are mounted. It is preferable that the gas turbine 125 and complete generator with lineside and neutral cubicles 150 are mounted on the same trailer so as to avoid the extensive time and effort that would be required to align a turbine and a generator transported on separate trailers.” Baten 2:12-20. Baten continues, “[a]lso provided in this example are a main turbine terminal box 130; a main generator terminal box 155 and switch gear 160 that is hard wired to the line side cubicle of generator 150.” Baten 2:31-34. 
Figure 2 (and associated text) of Baten clearly shows a single mobile unit containing a generator coupled to switchgear. Baten and Oehring are directed toward power generation and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the power generation apparatus of Oehring with the colocation feature of Baten, thereby obtaining the claimed invention. A clear and predictable benefit of so combining would have appeared as reducing the complexity and difficulty of onsite setup. (See, e.g., Baten 2:14-19). Accordingly, the instant claim is unpatentable over the combination of Baten and Oehring.
Regarding claim 14, the combination of Oehring and Baten renders obvious “The method of claim 13, further comprising: providing at least one fracturing pump (FP) mobile unit of the one or more external mobile units, the at least one FP mobile unit physically external relative to the first mobile unit; and conditioning the power supplied to the at least one FP mobile unit using at least one transformer of the at least one switch gear.” (see, e.g., Oehring, fig. 1 & associated text; para. 19, 29-33; Baten, figs. 2-3 & associated text).
Regarding claim 15, the combination of Oehring and Baten renders obvious “The method of claim 13, further comprising: determining a number of FP mobile units for the one or more external mobile units based at least in part on a maximum power available from the at least one generator and handled by the at least one switch gear.” (see, e.g., Oehring, para. 33-36).
Regarding claim 16, the combination of Oehring and Baten renders obvious “The method of claim 13, further comprising: determining a number of first generators for the at least one generator” but does not appear to disclose the further limitation “based at least in part on the number of first generators having individual power output values that is lesser than a power output of an isolated single generator occupying all available space in an independent mobile unit physically external to the first mobile unit.” Put differently, the combination of Oehring and Baten does not appear to disclose, explicitly, the claimed arrangement of a predetermined number of generators each having individual power output values that “is lesser than” (sic) a single generator occupying an entire trailer. However, as would have been known in the art before the effective filing date of the instant application, it would have appeared obvious to one of ordinary skill in the art that a single generator occupying an entire trailer would have a “power output value” greater than that of a single generator on an equivalent trailer containing many generators. Official notice is hereby invoked to that effect. 
	A clear and predictable benefit of using multiple generators on a trailer (rather than a larger generator occupying the entire trailer) would have been the ability to more finely calibrate the amount of generated power by choosing an appropriate number of smaller, cheaper generators, potentially avoiding the unnecessary expense of buying and maintaining a single larger generator. Accordingly, the claimed arrangement is an obvious addition to the combination of Oehring and Baten and therefore is unpatentable over the combination of Oehring and Baten. 
Regarding claim 17, the combination of Oehring and Baten renders obvious “The method of claim 13, further comprising: physically arranging the at least one switch gear to replace an electronic equipment room (EER) of at least one of the one or more external mobile units that is designed to comprise the EER.” (see, e.g., Oehring, para. 49-50).
Regarding claim 18, the combination of Oehring and Baten renders obvious “The method of claim 13, further comprising: providing at least one Variable Frequency Drive (VFD) to be associated with the at least one switch gear; and providing at least one Motor Control Center (MCC), the VFD and the MCC being on individual ones of the one or more external mobile units that is physically external relative to the first mobile unit.” (see, e.g., Oehring, fig. 5 & associated text; Baten, figs. 2-3 & associated text).
Regarding claim 19, the combination of Oehring and Baten renders obvious “The method of claim 13, further comprising: coupling the first mobile unit with the second mobile unit using an interconnect, the second mobile unit having at least one second switch gear in addition to a second generator, the interconnect to transmit power in support of redundancy in addition to the load sharing arrangement between the first mobile unit and the second mobile unit.” (see, e.g., Oehring, para. 22, 33-36, 45-49; it is inherent to the disclosure of Oehring that all switch gear and transformers would be sized and rated appropriately for generated electrical power; Baten, figs. 2-3 & associated text).
Regarding claim 20, the combination of Oehring and Baten renders obvious “The method of claim 13, further comprising: coupling at least one load sharing FP mobile unit to share the at least one load of a second FP mobile unit of the one or more external mobile units; and controlling, via a datavan in the one or more external mobile units, the at least one load sharing FP mobile unit, the datavan offering the control of the at least one load sharing FP mobile unit instead of a second control available from within the first mobile unit.” (see, e.g., Oehring, para. 45, 49, 50-51; Baten, figs. 2-3 & associated text).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baten and Oehring and USPGPUB 2012/0029716, hereinafter “Sekoguchi.”
Regarding claim 2, the combination of Oehring and Baten renders obvious “The system of claim 1,” but does not appear to disclose the limitation “further comprising: at least one transformer, an interconnect, and a bus bar, all to be associated with the at least one switch gear and all to be also sized to the voltage and current requirements for the at least one load on one or more external mobile units that is powered by the load sharing arrangement.” Oehring does disclose transformers and interconnected switch gear (para. 50-51) sized for external mobile units in a load sharing arrangement. What the combination of Oehring and Baten arguably does not disclose is an interconnect combined with a bus bar, both of which were known in the art on or before the effective filing date of this application, as described at para. 44 of Sekoguchi. Oehring, Baten, and Sekoguchi are directed toward power generation and distribution and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to combine the interconnect and bus bar of Sekoguchi with the power generation and distribution system of Oehring and Baten, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to more effectively connect multiple power sources with multiple loads. Accordingly, the instant claim is unpatentable over the combination of Oehring, Baten, and Sekoguchi. 

Conclusion  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191